Case 1:20-cr-00120-TSE Document 2 Filed 03/13/20 Page 1 of 29 PagelD# 2

! —

| f
| | (MART 3 2020

Alexandria Division |
&.

Case No. 1:20-mj- | O%

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF VIRGINIA

UNITED STATES OF AMERICA

V.
UNDER SEAL
APISIT LEWIS

 

AFFIDAVIT IN SUPPORT OF A COMPLAINT, ARREST WARRANT, AND
SEARCH WARRANT

 

I, Michael T. Gruchacz, being first duly sworn, hereby depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND

1. I am a Special Agent of the U.S. Department of Homeland Security, Homeland
Security Investigations (“HSI”) and am currently assigned to the Global Trade Investigations
(GTI) Group in Washington, DC. I have 20 years of law enforcement experience to include being
employed as a Police Officer with the Washington DC Metropolitan Police Department and as a
Special Agent with the United States Department of State. I have knowledge of the laws and
regulations relating to the illegal exportation and importation of weapons, technology, and other
controlled commodities. I am empowered by law to investigate and make arrests for violations of
federal law, including the unlawful importation and exportation of merchandise and contraband
into and out of the United States.

2. Based upon your Affiant’s training, experience, and discussions with other federal
agents related to the investigation of international import-related and National Firearms Act
(“NFA”) violations, this Affiant is aware that suppressors, also known as silencers, vary by design

and appearance, but all, when properly installed, will silence, muffle or diminish, the report of a
Case 1:20-cr-00120-TSE Document 2 Filed 03/13/20 Page 2 of 29 PagelD# 3

portable firearm. See 18 U.S.C. § 921(a)(24). Under federal law, a suppressor or silencer is a type
of firearm. See 26 U.S.C. 5845(a)(7). The making of a suppressor must be approved in advance
by the Bureau of Alcohol, Tobacco, Firearms and Explosives (“ATF”). To make a silencer, an
individual must file an ATF Form 1, which is an application to make a firearm, pay a $200.00 USD
tax, and comply with all other provisions of the law prior to making the firearm. See ATF Form 1
(available at: https://www.atf.gov/file/11281/download). (last accessed: March 12, 2020).
Approval of Form | results in the registration of the firearm and any subsequent transfers must be
approved in advanced by the ATF. ATF Form 6 is required to import firearms into the United
States. See ATF Form 6 (available at: https://www.atf.gov/firearms/docs/form/form-6-part-1-
application-and-permit-importation-firearms-ammunition-and/download) (/ast accessed: March
12, 2020).

3. Your Affiant is aware of devices and items that can be modified to act as suppressors
for firearms. One such device is known as a “solvent trap” or “fuel filter.” The intended purpose
of these devices is to trap and hold cleaning fluids and there should not be a hole or index mark in
these items. A “solvent trap” or “oil filter” in and of itself may have a legitimate purpose of
catching excess cleaning fluids and is not a silencer until modified. However, these devices can
be manufactured with the intent of repurposing them as silencers. For example, the device may
be sold with index markings to indicate where a hole should be drilled and/or the device may be
sold with “spacers” which act as baffles that prevent the spreading of sound. A sound suppressor
typically includes a metal tube with several interior baffles that form expansion chambers for
which the gases expelled from the end of the firearm enter the expansion chambers and exit the
suppressor. Under Title 18, United States Code, Section 921 (a)(24), the “terms ‘firearm silencer’

and ‘firearm muffler? mean any device for silencing, muffling, or diminishing the report of a

2
Case 1:20-cr-00120-TSE Document 2 Filed 03/13/20 Page 3 of 29 PagelD# 4

portable firearm, including any combination of parts, designed or redesigned, and intended for use
in assembling or fabricating a firearm silencer or firearm muffler, and any part intended only for
use in such assembly or fabrication.”

4. The facts set forth in this affidavit are based on information that I have obtained
from my personal involvement in the investigation and from other law enforcement officers who
have been involved in this investigation, on documents that | have reviewed, and on my training
and experience.

5. This affidavit is made in support of a criminal complaint and arrest warrant charging
Apisit Lewis (LEWIS) with violations of 18 U.S.C. § 545, smuggling goods into the United States;
26 U.S.C. § 5861(a, d, f, i, k), possession/manufacturing of unregistered firearms; 27 CFR 447.52,
import restrictions applicable to certain countries (China); and 26 U.S.C. § 5844, illegal
importation of a firearm. This affidavit is also being submitted for the limited purpose of an
application for a warrant to search 12055 Bridle Post Pl, Manassas, VA, 20112 (hereinafter
TARGET RESIDENCE) identified below, and to seize evidence, contraband, and instrumentalities
of criminal activity that may be found therein. Because this affidavit is being submitted for these
limited purposes, I have not set forth all of the information known to me concerning this
investigation. Instead, I have set forth information that I believe to be sufficient to establish
probable cause for this complaint and these warrants.

RELEVANT STATUTES
6. 18 U.S.C. § 545 provides that: “Whoever knowingly and willfully, with intent to
defraud the United States, smuggles, or clandestinely introduces or attempts to smuggle or
clandestinely introduce into the United States any merchandise which should have been invoiced, or

makes out or passes, or attempts to pass, through the customhouse any false, forged, or fraudulent

3
Case 1:20-cr-00120-TSE Document 2 Filed 03/13/20 Page 4 of 29 PagelD# 5

invoice, or other document or paper; or whoever fraudulently or knowingly imports or brings into the
United States, any merchandise contrary to law, or receives, conceals, buys, sells, or in any manner
facilitates the transportation, concealment, or sale of such merchandise after importation, knowing
the same to have been imported or brought into the United States contrary to law shall be fined under
this title or imprisoned not more than 20 years, or both.”

7. 26 U.S.C. § 5861(a) provides that it is unlawful to engage in business as a
manufacturer or importer of, or dealer in, firearms without having paid the special (occupational) tax,
subsection (d) provides that it shall be unlawful for any person to receive or possess a firearm which
is not registered to him in the National Firearms Registry and Transfer Record, subsection (f) provides
that it shall be unlawful for any person to make a firearm in violation of the provisions of this chapter,
subsection (i) provides that it shall be unlawful for any person to receive or possess a firearm which
is not identified by a serial number as required by this chapter, and subsection (k) provides that it shall
be unlawful for any person to receive or possess a firearm which has been imported or brought into
the United States in violation of Section 5844.

8. 26 U.S.C. § 5844 provides that no firearm shall be imported or brought into the
United States or any territory under its control or jurisdiction unless the importer establishes, under
regulations as may be prescribed by the Secretary of the Treasury, that the firearm to be imported
or brought in is—

(1) being imported or brought in for the use of the United States or any department, independent
establishment, or agency thereof or any State or possession or any political subdivision thereof; or
(2) being imported or brought in for scientific or research purposes; or

(3) being imported or brought in solely for testing or use as a model by a registered manufacturer

or solely for use as a sample by a registered importer or registered dealer.

4
Case 1:20-cr-00120-TSE Document 2 Filed 03/13/20 Page 5 of 29 PagelD# 6

9, 27 CFR § 447.21 contains the U.S. Munitions Import List. Under subsection (d) of
the U.S. Munitions Import List, category I—firearms, the following defense articles, designated
pursuant to section 38(a) of the Arms Export Control Act, 22 U.S.C. § 2778(a), and E.O. 13637,
are subject to controls: (d) Firearms silencers and suppressors, including flash suppressors.

10. 27 CFR § 447.52 lists import restrictions applicable to certain countries. Under
subsection (a), it is the policy of the United States to deny licenses and other approvals with respect
to defense articles and defense services originating in certain countries or areas. This policy
applies to countries or areas with respect to which the United States maintains an arms embargo,
including China. It also applies when an import would not be in furtherance of world peace and
the security and foreign policy of the United States.

ll. Based on my training and experience and the facts as set forth in this affidavit, there
is probable cause to believe that violations of federal criminal laws have been committed: 18
U.S.C. § 545, smuggling goods into the United States; 26 U.S.C. § 586l(a, d, f, 1, k).
possession/manufacturing of unregistered firearms; 27 CFR 447.52, import restrictions applicable
to certain countries (China); and 26 U.S.C. § 5844, illegal importation of a firearm.

DEFINITIONS
12. For the purpose of this affidavit, the following terms are defined:

a) CONTROLLED DELIVERY — The technique of allowing illicit or suspect goods
to pass out of, through, or into the United States under supervision of an
authorized law enforcement officer, with the goal of identifying persons
involved in criminal activity.

b) CUSTOMS DECLARATION — A hard copy or electronic form on which is

“declared” or listed, the details of any goods that are being imported or exported

5
Case 1:20-cr-00120-TSE Document 2 Filed 03/13/20 Page 6 of 29 PagelD# 7

to/from the United States, whether by means of commercial shipments or in-
person. Mailing goods into or out of the United States also requires the sending
party to complete a customs declaration form.

FIREARM -— The term “firearm” means (A) any weapon (including a starter
gun) which will or is designed to or may readily be converted to expel a
projectile by the action of an explosive; (B) the frame or receiver of any such
weapon; (C) any firearm muffler or firearm silencer; or (D) any destructive

device (Title 18, United States Code, Section 921(a)(3)).

d) FIREARM SILENCER or FIREARM MUFFLER -— The terms “firearm

silencer” and “firearm muffler” mean any device for silencing, muffling, or
diminishing the report of a portable firearm, including any combination of
parts, designed or redesigned, and intended for use in assembling or
fabricating a firearm silencer or firearm muffler, and any part intended only
for use in such assembly or fabrication (Title 18, United States Code, Section
921(a)(24)). According to information received from ATF, legitimate solvent
traps are devices attached to the muzzle of a firearm barrel designed to catch or
“trap” dirty cleaning solvent pushed through the barrel from the chamber end
and out through the muzzle. Solvent traps are intended to prevent solvent from
dripping, spraying, or spattering when pushed out the muzzle end of a firearm
barrel. The front end-cap of a solvent trap/fuel filter must be solid and have
no hole that will allow a projectile to pass through (including “pilot” holes
that can be widened to allow a projectile to pass-through or marks

indicating the location to drill such a hole). Devices that have a hole in or

6
Case 1:20-cr-00120-TSE Document 2 Filed 03/13/20 Page 7 of 29 PagelD# 8

indexing mark for a hole in the front end-cap are classified as a “firearm
silencer” under the National Firearms Act (NFA). See ATF Firearms &
Ammunition Technology Division, Technical Bulletin 20-01 (Oct. 30, 2019).
SMUGGLING — Fraudulently or knowingly importing or bringing into the
United States, any merchandise contrary to law, or receiving, concealing,
buying, selling, or in any manner facilitating the transportation, concealment,
or sale of such merchandise after importation, knowing the same to have been

imported or brought into the United States contrary to law (Title 18, United

States Code, Section 545).

f) MERCHANDISE and GOODS - Interchangeable terms both describing

g)

anything that can be imported or exported from the United States.

EXTENDED BORDER SEARCH — This is an extension of a customs officer’s
authority to conduct warrantless searches of people, cargo, and means of
transport, including mail, for unlawfully imported or exported goods at the
borders of the United States. The extension pertains to searches away from the
border where there is reasonable certainty a border was crossed, reasonable
certainty that no change in the object of the search has occurred from the time

a border was crossed and the time of the search, and reasonable suspicion

criminal activity is occurring.
Case 1:20-cr-00120-TSE Document 2 Filed 03/13/20 Page 8 of 29 PagelD# 9

SUBJECT OF INVESTIGATION

13, Apisit Lewis (LEWIS) was born in Thailand and became a naturalized U.S. Citizen
in 1986. He resides in Manassas, Virginia and is employed in a position of trust in the United
States Army. He holds a Top Secret/SCI clearance. LEWIS purchased 12055 Bridle Post Pl,
Manassas, VA, 20112 (TARGET RESIDENCE) in and around July 2017. He also owns a
residence at 108 Fanwood Drive, West End, NC.

STATEMENT OF FACTS AND PROBABLE CAUSE

14. Since in and around October 2019, HSI has been investigating certain unlawful
importations of firearms and related controlled components into the United States, specifically,
those originating from sources in China and elsewhere. According to the ATF, recently there has
been an influx of counterfeit or non-regulated suppressors entering the United States via foreign
sources. ATF has encountered these suppressors and partnered with HSI and Customs and Border
Protection (“CBP”) to combat the flow of these suppressors into the United States. Since this
operation has commenced, there have been over 7,000 of these devices seized at the U.S. Ports of
Entry and during investigative controlled deliveries targeting individuals who received the items
contrary to law.

1d, Based on my training and experience, inline filters, fuel filters, solvent traps as
well as other descriptions of devices coming from China are marketed as being used in vehicles as
fuel filters as well as screwed onto the end of a barrel to “catch” cleaning solvents. During this
investigation I have encountered several types of these devices that I believe are being converted
into silencers. Monolithic core devices which consist of a one piece core surrounded by a metal
sleeve, stacked baffle device, which has several metal pieces stacked inside of a tube that can be

custom cut depending on the need of the user and K baffles, which are similar to stacked baffles

8
Case 1:20-cr-00120-TSE Document 2 Filed 03/13/20 Page 9 of 29 PagelD# 10

but have a more cone shape baffle inside of the metal tube. A sound suppressor typically includes
a metal tube with several interior baffles that form expansion chambers from which the gases
expelled from the end of the firearm enter the expansion chambers and exit the suppressor. Based
on analysis of previous seizures, I believe that a stacked baffle and K baffle silencer weighs
approximately .13 KG-.18 KG and a monolithic silencer weighs approximately .25 KG.

16: On December 7, 2019, HSI Global Trade Investigations received information from
HSI Headquarters Trade and Transparency Group regarding LEWIS, a resident of Manassas,
Virginia who was the recipient of a seized package containing what appeared to be a firearm
silencer. The parcel was addressed to Apisit LEWIS at 12055 Bridle Post Pl, Manassas, Virginia
20112 (TARGET RESIDENCE). The package contained one monolithic core silencer device that
was manifested as a fuel filter. Upon further inspection, the device was found to have an end cap
that could be screwed on with an index mark indicating where to drill for various sized holes. The
seized device was fully drilled through and in my opinion would function as a silencer without the
end cap. See Attachment C.

17. On December 22, 2019, a CBP Officer at the JFK mail branch seized a parcel
(TRACKING #: LW222704687CN) destined for LEWIS at TARGET RESIDENCE. Upon
inspection the parcel was found to contain four (4) silencers from China. The parcel was
manifested as a “Bicycle Tool.” (AIl of the other packages listed below were sent to LEWIS
from China).

18. I conducted additional research on packages that LEWIS imported from China via
DHS databases. Data shows that LEWIS had already received packages believed to contain
firearm suppressors that are manifested as “Fuel Filter and Fuel Filter Solvent Trap.” Based on

the above listed seizures and concealment/mislabeling methods, | believe that the devices he

9
Case 1:20-cr-00120-TSE Document 2 Filed 03/13/20 Page 10 of 29 PagelD# 11

already received were in fact silencers.

19. Additionally, a parcel (TRACKING #: LW237857287CN) was shipped on
December 3, 2019, by HONGMEI SONG and was manifested as a “car purifier.” The package
weighed 1.296 KG and contained four items. Another parcel (TRACKING #: LW222704687CN)
was shipped on November 30, 2019, by CHEN SHIHAO and manifested as a “car fuel filter.” The
package weighed .954 KG and contained four items. Another parcel (TRACKING #:
LW898483117CN) was shipped on November 29, 2019, by ZUO SI HAN, and manifested as a
“fuel filter.” The package weighed .404 KG and contained two items.

20. Further, a parcel (TRACKING #: 8491481402) was shipped to LEWIS on
October 4, 2019, by LI KAIJUN and was manifested as “11 pcs aluminum fuel filter.” The package
weighed .97 KG and was manifested as containing one item. Based on the weight of the package
more than one item was probably inside the package.

21s Another parcel (TRACKING #: 8478150234) was shipped to LEWIS on September
28, 2019, by SONG SHIYAN and was manifested as “14pces fuel filter.” The package weighed
.47 KG and was manifested as containing one item. Based on the weight of the package more than
one item was probably inside the package.

22, A parcel (TRACKING #: 8250035291) was shipped to LEWIS on August 21, 2019,
by MA YUE, and was manifested as “lpcs aluminum car fuel filter solvent trap.” The package
weighed .97 KG and was manifested as containing one item. Based on the weight of the package
more than one item was probably inside the package.

23.  Aparcel (TRACKING #: 8235545194) was shipped to LEWIS on August 15, 2019,
by HUANG HUILI, and was manifested as “13pcs aluminum fuel solvent trap.” The package

weighed .61 KG and was manifested as containing one item. Based on the weight of the package

10
Case 1:20-cr-00120-TSE Document 2 Filed 03/13/20 Page 11 of 29 PagelD# 12

more than one item was probably inside the package.

24. ~~ A parcel (TRACKING #: 7832039687) was shipped to LEWIS on February 26,
2019, by SHANHAI SHU YING, and was manifested as “Steady Rest.” Based on my training
and experience, I know these items are used to support metal tubing while turning thread in the
metal item such as firearms barrels.

25. A parcel (TRACKING #: LW690130325CN) was seized on October 5, 2019, at the
International Mail Facility at JFK Airport that was shipped from Jim JIANG, Hualijia Electronic
Market Shenzhen, Guangdong China to LEWIS at the TARGET RESIDENCE. was The package
was manifested as a “fuel filter” and weighed .25 KG. The package contained a monolithic core
silencer with index holes present.

26. Another parcel (TRACKING #: 8591258778) was shipped to LEWIS on August
15,2019, by HENGBEN, and was manifested as “auto engine parts.” The package weighed 1.293
KG and was manifested as containing six items.

27. Two parcels (TRACKING #: 8488233114 and TRACKING #: 8487406008), were
shipped to LEWIS on October 2 and 3, 2019, by LI KAIJUN, and were manifested as “filter6.”
The packages each weighed .96 KG and were manifested as containing one item. Based on the
weight of the packages more than one item was probably inside each package.

28. A parcel (TRACKING #: 8474977239) was shipped to LEWIS on September 27,
2019, by SONG SHIYAN, and was manifested as a “filter.” The package weighed .40 KG and
was manifested as containing one item. Based on the weight of the package more than one item
was probably inside the package.

29.  Aparcel (TRACKING #: 8248190034) was shipped to LEWIS on August 20, 2019,

by MA YUE, and was manifested as “toy car filter.” The package weighed .67 KG and was
1]
Case 1:20-cr-00120-TSE Document 2 Filed 03/13/20 Page 12 of 29 PagelD# 13

manifested as containing one item. Based on the weight of the package more than one item was
probably inside the package.

30. Aparcel (TRACKING #: 8234547002) was shipped to LEWIS on August 14, 2019,
by HUANG HUILI, and was manifested as containing a “filter.” The package weighed .6 KG and
was manifested as containing one item. Based on the weight of the package more than one item
was probably inside the package.

31. A parcel (TRACKING #: 7477397234) was shipped to LEWIS on November 21,
2018, by EBAY CHINA, and was manifested as containing “8 PCS D CELL STORAGE CUPS.”
The package weighed .22 KG and was manifested as containing one item.

32. Based on the calculated weights of the packages, I believe that LEWIS was sent
approximately 44 silencers. LEWIS is not a mechanic and surveillance of his property does not
indicate he does mechanical work on cars. If LEWIS were using the devices as legitimate gun
cleaning tools, he would not need the number of items he has ordered. Further, LEWIS is buying
firearms with threaded barrels. Threaded barrels are required to attach silencer devices. For these
reasons, | believe the sole reason LEWIS possesses these devices is for use as silencers. I have
also read technical exam reports conducted by the ATF on other similar silencers sent to their lab
and their findings were that the threads on these devices (1/2 X 28 threads and 5/8 X 24 threads)
are not found in any fuel system. However, 1/2 X 28 threads and 5/8 X 24 threads are the most
common threads on firearm barrels. Also, the monolithic core silencer with index holes present
that was in the package that I seized, as described in paragraph 25, did not have any gaskets or
filters with it, so the intended purpose was not to filter anything.

Bo On December 18, 2019, HSI DC submitted a license determination from ATF via

Exodus Command Center and it was determined that no federal firearms licenses, registered

12
Case 1:20-cr-00120-TSE Document 2 Filed 03/13/20 Page 13 of 29 PagelD# 14

National Firearms Act weapons, or Form 6 import application/permits were applied for or received
by LEWIS.
FIREARM PURCHASES

34. On December 18, 2019, HSI DC requested a list of firearm purchases by LEWIS
in the past 12 months. On January 8, 2020, | reviewed purchase orders and ATF form 4473s for
several gun buys made by LEWIS. All of the silencer purchases were made contemporaneous to
a firearm purchase as detailed above in the identified shipments.

35. OnJanuary 19,2019, LEWIS purchased a Ruger, model Mark IV, .22 caliber pistol,
bearing serial number 500075234, from the Marine Base Exchange at Quantico, located at Russel
Road, Quantico, Virginia.

36. On August 16, 2019, LEWIS purchased a Ruger, model Mark IV, .22 caliber pistol,
bearing serial number 500054105, and a Marlin, model 25N, .22 caliber rifle, bearing serial
number 99377061, from Green Top, located at 10150 Lakeridge Parkway, Ashland, Virginia. A
Visa credit card ending in 073 was used for this purchase.

37, The following firearms were purchased from or transferred to All Shooters Tactical,

Inc, located in Woodbridge, Virginia. On October 4, 2019, LEWIS purchased a Glock, model 43,
9mm pistol, bearing serial number BMCC924. I have reviewed email transactions sent to and
from LEWISAPISIT@HOTMAIL.COM requesting the transfer of the Glock from Omaha
Outdoors, located in Nebraska, to All Shooters Tactical. On September 27, 2019, LEWIS
purchased a Marlin, model XT-22, .22 caliber rifle, bearing serial number RB37731A.

38. On September 22, 2019, LEWIS purchased a Ruger, model American, .22LR
caliber rifle, bearing serial number 834-82430. On September 17, 2019, LEWIS purchased a

Savage, model Mark II, .22 LR caliber rifle, bearing serial number 3348457. Email transactions

13
Case 1:20-cr-00120-TSE Document 2 Filed 03/13/20 Page 14 of 29 PagelD# 15

were reviewed regarding this transaction between All Shooters Tactical and email account
LEWISAPISIT@HOTMAIL.COM. In the email, LEWIS inquired about All Shooters Tactical’s
ability to transfer the weapon from Buds Gun Shop, an online retailer. The item purchased also
indicates that the firearm has a threaded barrel. As mentioned above, threaded barrels are required
to attach silencer devices.

39. On August 20, 2019, LEWIS purchased a Sig Sauer, model P320, 9mm pistol,
bearing serial number M17-110662. LEWIS made this purchase as part of the Military/First
Responder program and used his Military ID as proof that he is serving full time in the United
States Army.

AO. On July 22, 2019, LEWIS purchased a Glock, model 48, 9mm pistol, bearing serial
number BKMU102. LEWIS made this purchase as part of the Military/First Responder program
and used his Military ID as proof that he is serving full time in the United States Army. These
firearm purchases do not necessarily reflect all of LEWIS’ firearm purchases because firearm
purchase records are only available going back 12 months.

41. A further review of imports to LEWIS indicate that he purchased additional items
which could be used to manufacture silencers and afix them to firearms. For example, in July and
November 2018, LEWIS purchased a lathe alignment bar, a “tool,” and a “chuck.” In February
2019, he purchased a “steady rest.” I believe these items are used to assist with threading and
drilling filters to convert them into silencers.

ADDITIONAL SEIZURES

42. Based on specific business targeting of known shippers of these silencers,

Homeland Security Investigations and CBP have been able to seize numerous additional packages

containing silencers destined for LEWIS at the TARGET RESIDENCE. In total, 17 silencers have
14
Case 1:20-cr-00120-TSE Document 2 Filed 03/13/20 Page 15 of 29 PagelD# 16

been seized that were destined for LEWIS at the TARGET RESIDENCE .

43. On January 29, 2020, I seized a parcel that was sent from China to LEWIS. The
package (Tracking #: LS219404546CN) was manifested as “Car fuel filter 5/8-24 Black” and was
wrapped in black plastic. The size, weight, and shape of the package were the same as the
previously seized packages. Based on the fact that the package was coming from a foreign country
and was still in its original unopened state, | conducted an extended border search at the mail
distribution facility in Manassas, VA. The package contained four stacked baffle silencers with
index marks for drilling.

44. On January 13, 2020, CBP seized a parcel (Tracking #: LN237857287CN) at the
International Mail Facility at JFK Airport. The package was manifested as “car purifier.” The
package contained four stacked baffle silencers with index marks for drilling.

45, On February 8, 2020, CBP seized a parcel (Tracking #: LW898483117CN) at the
International Mail Facility at San Francisco International Airport. The package was manifested as
“fuel filter.” The package contained two monolithic core silencers with index marks for drilling.
The core was completely hollow, allowing a projectile to pass through it.

46. On February 9, 2020, CBP seized a parcel (Tracking #: LW467636007CN) at the
International Mail Facility at San Francisco International Airport. The package was manifested as
“fuel filter.” The package contained two monolithic core silencers with index marks for drilling.
The core was completely hollow, allowing a projectile to pass through it.

MAIL COVER EVIDENCE

47. From January 6, 2020, to February 4, 2020, with the assistance of the United States

Postal Inspection Service, I monitored mail parcels that were sent to LEWIS at the TARGET

RESIDENCE. I was notified of the parcels after delivery had occurred.

e

15
Case 1:20-cr-00120-TSE Document 2 Filed 03/13/20 Page 16 of 29 PagelD# 17

48. On January 13, 2020, a parcel (Tracking #: LW384997541CN) was sent from China
to LEWIS. The parcel was wrapped in plastic, had a similar size weight and shape as the
previously seized parcels, and was delivered to the TARGET RESIDENCE. I believe that this
parcel contained two silencers based on its shape.

49. On January 29, 2020, a parcel (Tracking #: LW459320561CN) was sent from China
to LEWIS. The parcel was wrapped in plastic, had a similar size weight and shape as the
previously seized parcels, and was delivered to the TARGET RESIDENCE. I believe that this
parcel contained two silencers based on its shape.

ONLINE PURCHASES

50. I have reviewed purchase histories from companies from which LEWIS purchased
firearm parts and accessories, including MIDWAY, USA, Bear Creek Arsenal, Brownell’s,
Greentop, Mid-South Shooting Supply, Surplus Ammo, and Omaha Outdoors. From in and around
January 2018 to in and around October 2019, LEWIS purchased items consistent with the use of
silencers, such as threaded barrels, subsonic ammunition from various manufacturers, and
American Eagle suppressor ammunition.

EVIDENCE FOUND IN EMAIL ACCOUNTS

51. On January 16, 2020, I obtained a search warrant issued by the Honorable John F.
Anderson for LEWISAPISIT@HOTMAIL.COM, a personal email account associated with
LEWIS. LEWIS’ email account had numerous photos of assault rifles and bolt action rifles with
silencers attached to them. It also had photos of what appears to be a gun smith room with two
large gray gun vaults and a two-level wooden table. The photos of the silenced firearms and gun

smith room were sent from LEWISAPISIT@HOTMAIL.COM to LEWIS’ military email account.

16
Case 1:20-cr-00120-TSE Document 2 Filed 03/13/20 Page 17 of 29 PagelD# 18

52. I looked at realtor listing photos on Zillow for the residence LEWIS owned in West
End, NC and found photos of the table and the large gray vaults described above. See Zillow
listing (available at: https://www.zillow.com/homedetails/108-Fawnwood-Dr- West-End-NC-
27376/217441107_zpid/?) (last accessed: March 12, 2020). The same table appears in a photo, in
LEWIS’ email account in what appears to be the basement of the TARGET RESIDENCE. The
flooring, wall color, and basement door placement are consistent with the TARGET RESIDENCE
photos posted on Zillow from the sale of the home to LEWIS in 2017. See Zillow listing (available
at:https://www.zillow.com/homedetails/12055-Bridle-Post-Pl-Manassas- VA-

20112/51999927 zpid/) (last accessed: March 12, 2020). The photo of the gun table and gray
safes contained in his email account were also geo-located through a forensic specialist, to
Manassas, VA on or about September 2, 2017.

53). Photos that were taken in and around January and February 2019 of assault rifles
with silencers attached appear to be of the same tile, paint color, and base molding as the photos
in the Zillow photos. There is also a receipt from Miller Toyota in LEWIS’ email account dated
February 8, 2019, listing the TARGET RESIDENCE and LEWIS in the customer information
block. Two specific photos of firearms (seen below in attachment C) were taken on January 12,
2019. Further evidence leading me to believe that this is the TARGET RESIDENCE is the fact
that on January 7, 9, and 14, 2019, LEWIS had Amazon packages delivered to the target residence.
Another photo depicted below was taken on or about February 1, 2019. I believe that photo and
firearm are inside of the TARGET RESIDENCE because LEWIS had four AMAZON packages
delivered this day to the TARGET RESIDENCE. I have confirmed that LEWIS was in the United

States during this time frame, through DHS travel records.

17
Case 1:20-cr-00120-TSE Document 2 Filed 03/13/20 Page 18 of 29 PagelD# 19

REQUEST FOR TIME EXCEPTION FOR ARREST WARRANT

54. Based on surveillance of LEWIS, I know that he leaves the TARGET RESIDENCE
for his daily commute at approximately 5 a.m. For example, LEWIS left for work at approximately
5 a.m. on March 10, 2020. In order to arrest LEWIS at the TARGET RESIDENCE, rather than at
his place of employment which is associated with the United States Army, it is respectfully
requested that the arrest warrant allow LEWIS to be arrested beginning at 5 a.m., rather than 6 a.m.

REQUEST FOR SEALING

ams It is respectfully requested that this Court issue an order sealing, until LEWIS is
arraigned, all papers submitted in support of this application for a complaint, arrest warrant, and
search warrant, including this affidavit, the applications, and the warrants themselves. Your Affiant
submits that the requested sealing is necessary because the information and items to be disclosed
and seized are relevant to an ongoing investigation into the criminal activities described herein.
Based upon my training and experience, your Affiant has learned that criminals actively search the
Internet for criminal complaints, arrest warrants, search warrants, and affidavits, and disseminate
them to other criminals as they deem appropriate, such as by posting them publicly online.
Premature disclosure of the contents of this affidavit and related documents may compromise this
ongoing investigation by, among other things, causing the subject to flee and the suspect to destroy
or alter evidence.

CONCLUSION

56. Based on the following, I believe that there is probable cause for a complaint and
arrest warrant for LEWIS for crimes related to crimes related to violations of 18 U.S.C. § 545,
smuggling goods into the United States; 26 U.S.C. § 5861(a, d, f, i, k), possession/manufacturing

of unregistered firearms; 27 CFR 447.52, import restrictions applicable to certain countries

18
Case 1:20-cr-00120-TSE Document 2 Filed 03/13/20 Page 19 of 29 PagelD# 20

(China); and 26 U.S.C. § 5844, illegal importation of a firearm. Additionally, based on the same
information, your Affiant believes there is probable cause to obtain a search warrant for the
premises described in attachment A for crimes related to violations of 18 U.S.C. § 545, smuggling
goods into the United States; 26 U.S.C. § 586l(a, d, f, i, k), possession/manufacturing of
unregistered firearms; 27 CFR 447.52, import restrictions applicable to certain countries (China);
and 26 U.S.C. § 5844, illegal importation of a firearm. I believe that a search of the TARGET

RESIDENCE will yield fruits and instrumentalities of a crime as described in attachment B.

Respectfully submitted,

Michael T. Gruchacz —

Special Agent, Homeland Security Investigations

Subscribed and sworn to before me on March 3 , 2020

Theresa Carroll Buchanan
United States Macistrate dudge
The Honorable Theresa C. Buchanan .

United States Magistrate Judge

 

19
Case 1:20-cr-00120-TSE Document 2 Filed 03/13/20 Page 20 of 29 PagelD# 21

ATTACHMENT A
PREMISES TO BE SEARCHED

12055 Bridle Post Place, Manassas, VA is a two-story house with a brick facade in the front, dark
colored shutters and front door. 12055 is clearly posted on a piece of white colored material below

the front left stoop light.

 

 

20
Case 1:20-cr-00120-TSE Document 2 Filed 03/13/20 Page 21 of 29 PagelD# 22

ATTACHMENT B
The items to be searched for and seized are as follows:

1. Evidence, fruits, and instrumentalities of violations of: 18 U.S.C. § 545,
smuggling goods into the United States; 26 U.S.C. § 5861(a, d, f 1, k), possession/manufacturing
of unregistered firearms; 27 CFR 447.52, import restrictions applicable to certain countries
(China); and 26 U.S.C. § 5844, illegal importation of a firearm.

2 Any and all records including financial information, including tax returns and
Internal Revenue Service filings, and any work papers related thereto; bank, credit or securities
account statements, applications, deposit tickets, receipts, canceled checks, cashier checks, money
orders, wire transfer records, debit/credit memos; financial ledgers, journals, investment records,
real estate records, other records of assets; records of or related to contributions, grants or
disbursements made or received, and/or allocations; loan records, financial statements, audit work
papers, audit reports (or correspondence, transmittals or document related to any of the foregoing)
related to the conspiracy.

3 Records, receipts, and document pertaining to travel between the United States and
other countries and travel within the United States.

4, Records, receipts, and documents pertaining to the transfer of money to, from, and
within the United States.

Si, Any and all immigration documents, passports, visas, and documents that could be
submitted in behalf of an application for a visa, travel documents, United States and foreign
identification documents, identity cards issued by any foreign government, travel records including

itineraries and receipt stubs, and airline tickets.

21
Case 1:20-cr-00120-TSE Document 2 Filed 03/13/20 Page 22 of 29 PagelD# 23

6. Diaries, organizers, day planners, appointment books, telephone message pads,
address books and the like.

7. All identification documents reflecting the use of an alias, fictitious, or nominee
name, including passports, Social Security cards, immigration papers (to include but not limited
to green cards, work permits, visa) drivers license (domestic or foreign), and state identification
cards (domestic or foreign).

8. All electronic storage devices and disks, input/output peripheral devices, related
software, documentation, and data security devices (including passwords) necessary to ensure the
reliable analysis and retrieval of the foregoing electronic and tangible objects by a qualified expert,
including any and all cellular telephones.

o. Computers and computer hardware, meaning any and all computer equipment
including any electronic, magnetic, optical, or similar computer impulses or data, network
equipment and peripherals, the software to operate them, and any data processing hardware.

10. Any and all information and/or data stored in the form of magnetic, digital, or
electronic coding on computer media or on media capable of being read by a computer or with the
aid of computer related equipment. This media includes but is not limited to floppy diskettes,
fixed hard disks, removable hard disk cartridges, tapes, laser disks, videocassettes, and any other
media, which is capable of storing magnetic coding.

11. Any and all electronic devices which are capable of analyzing, creating, displaying,
converting, or transmitting electronic or magnetic computer impulses or data. These devices
include but are not limited to computers, computer components, computer peripherals, word
processing equipment, modems, monitors, printers, plotters, encryption circuit boards, optical

scanners, external hard drives, and other computer related electronic devices.

22
Case 1:20-cr-00120-TSE Document 2 Filed 03/13/20 Page 23 of 29 PagelD# 24

12. Any and all instructions or programs stored in the form of electronic or magnetic
media, which are capable of being interpreted by a computer, or related components. The items to
be seized could include but would not be limited to operating systems, application software, utility
programs, compilers, interpreters, and any other programs or software used to communicate with
computer programs or software used to communicate with computer hardware or peripherals either
directly or indirectly via telephone lines, DSL lines, cable lines, radio or other means of
transmission.

13. Any and all written or printed material which provides instructions or examples
concerning the operation of a computer system, computer software, and/or any related device.

14. Any and all firearms, firearms components, silencers, suppressors, bills of sale
related to firearms and components and any and all paperwork related to the purchase, transfer,

mailing or otherwise of firearms.

23
Case 1:20-cr-00120-TSE Document 2 Filed 03/13/20 Page 24 of 29 PagelD# 25

ATTACHMENT C

 

24
Case 1:20-cr-00120-TSE Document 2 Filed 03/13/20 Page 25 of 29 PagelD# 26

Gun table and safes at North Carolina Residence From MLS listing

 

GUN TABLE AND SAFES AT TARGET RESIDENCE

Photo taken September 2, 2017-Suspected TARGET RESIDENCE basement-Photo geo-located
in Manassas, VA

 

25
Case 1:20-cr-00120-TSE Document 2 Filed 03/13/20 Page 26 of 29 PagelD# 27

_ SEIZED SILENCER PICS

 

 

 

26
Case 1:20-cr-00120-TSE Document 2 Filed 03/13/20 Page 27 of 29 PagelD# 28

 

 
  

bpepepiptp peepee ee
wet! ry | | Lt oy

21
Case 1:20-cr-00120-TSE Document 2 Filed 03/13/20 Page 28 of 29 PagelD# 29

Seized parcels similar to ones found in mail cover evidence

   

 

    

aeSIT cows
42055 BRIDLE Pore PL

MANASSAS VA 2014 .™
UNITED STATES OF AMERICA f

Ss

 
  

&, +1-9109865074

USPS TRACKING® s
M11 tom imeem tem OD ima il

OgicK
}

 

|
|
\
ia | vais §) [oooe omen

 

 

D STATES OF

 

N
6
e
@
o
&
a
S

e

 

4 [ee Fost Fiter 7): a2 WERS-OFI02C: | 5232

Desct ton of Contents

Pil ie

Se-24-Black

4

at lores Cnn Heart a)

ee eT

i

 

 

28
Case 1:20-cr-00120-TSE Document 2 Filed 03/13/20 Page 29 of 29 PagelD# 30

 

 

 

ao
